UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-4486


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PETER LORENZA ALLEN, a/k/a Peter Lorenzo Allen,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:20-cr-00367-CCE-1)


Submitted: April 26, 2022                                         Decided: April 28, 2022


Before AGEE and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Greensboro, North Carolina, for Appellant. Michael A. DeFranco, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Peter Lorenza Allen pled guilty to possession of a firearm by a convicted felon, in

violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2). The district court sentenced him to 72

months’ imprisonment—9 months above the high end of the advisory Sentencing

Guidelines range—and 3 years of supervised release. On appeal, Allen’s counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

meritorious issues for appeal but questioning whether Allen’s sentence is reasonable.

Although notified of his right to do so, Allen has not filed a pro se supplemental brief. For

the reasons that follow, we affirm.

       We review Allen’s sentence for reasonableness under a deferential abuse-of-

discretion standard. United States v. Torres-Reyes, 952 F.3d 147, 151 (4th Cir. 2020). In

conducting this review, we must first ensure that the sentence is procedurally reasonable,

“consider[ing] whether the district court properly calculated the defendant’s advisory

[G]uidelines range, gave the parties an opportunity to argue for an appropriate sentence,

considered the 18 U.S.C. § 3553(a) factors, and sufficiently explained the selected

sentence.” Id. (internal quotation marks omitted).       We then review the substantive

reasonableness of the sentence; that is, “we examine the totality of the circumstances to see

whether the sentencing court abused its discretion in concluding that the sentence it chose

satisfied the standards set forth in § 3553(a).” United States v. Arbaugh, 951 F.3d 167, 176

(4th Cir. 2020) (cleaned up). “Where, as here, the sentence is outside the advisory

Guidelines range, we must consider whether the sentencing court acted reasonably both

with respect to its decision to impose such a sentence and with respect to the extent of the

                                             2
divergence from the sentencing range.” United States v. Nance, 957 F.3d 204, 215 (4th

Cir. 2020) (internal quotation marks omitted). However, because our review ultimately is

for abuse of discretion, while we “may consider the extent of the deviation,” we “must give

due deference to the district court’s decision that the § 3553(a) factors, on a whole, justify

the extent of the variance.” Gall v. United States, 552 U.S. 38, 51 (2007).

       Here, the district court properly calculated Allen’s advisory Guidelines range of 51

to 63 months’ imprisonment, allowed the parties to present arguments, gave Allen the

opportunity to allocute, and considered the relevant § 3553(a) factors. Furthermore, the

court thoroughly explained Allen’s upward-variant sentence of 72 months’ imprisonment.

Specifically, the court acknowledged Allen’s difficult upbringing, attempts at

rehabilitation, and family support, but emphasized that a nine-month variance was

necessary in light of Allen’s serious obstructive conduct and history of poor performance

on probation and supervision. We therefore conclude that Allen’s sentence is procedurally

and substantively reasonable.

       In accordance with Anders, we have reviewed the entire record and have found no

meritorious grounds for appeal. Accordingly, we affirm the district court’s judgment. This

court requires that counsel inform Allen, in writing, of the right to petition the Supreme

Court of the United States for further review. If Allen requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel’s motion must state that a copy

thereof was served on Allen.



                                              3
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                          AFFIRMED




                                          4